DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  “more than one hollow portion” should read “more than one hollow portions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein said at least one hollow portion is a partial hollow ring that does not extend circumferentially completely around a central axis of the sealing ring”. This limitation is indefinite as it is unclear how a portion that does not extend circumferentially 

Claims 2 and 6-10 each recite “said at least one hollow portion…”. This limitation is indefinite as it is unclear whether Applicant is referring to one of the hollow portions of the plurality required by amended claim 1, or if Applicant is referring to each of the plural hollow portions.  Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “at least one of the hollow portions…” in each claim such that only one of the plurality of hollow portions is being referred to.

Claims 4 and 5 are indefinite at least by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 6-11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiproot et al. (US 2014/0001709).
With regard to claim 1, Chiproot discloses a seal (10, 40, or 60) comprising: a sealing ring (10, 40, or 60 as they are disclosed as annular (see the abstract, etc.)) constructed with a first portion (e.g. one of 12, 22, or 42 (respectively)) folded over (as seen in Figs. 1-3) a second portion (the other of 12, 22, or 42 (respectively)) so as to define at least one inner annular space (18 or 48) bounded by said first and second portions (as seen in Figs. 1-3); and at least one hollow portion (e.g. 18, 24, 48, 20, 28, and 50 are all hollow portions), which is at least partially annular (as clearly seen in Figs. 1-3 with regards to 18 and 24, as seen in Figs. 2-3 as 20 and 50 extend at least partially around the circumference by virtue of existing in that direction, and as 48 is described as annular in paragraph [0017], etc.), formed in said sealing ring (as seen in Figs. 1-3) in at least one of said first portion and said second portion (as seen in Figs. 1-3 it is formed in either of the above identified first or second portion), wherein said at least one hollow portion comprises more than one hollow portion (e.g. as seen in Figs. 1-2 as the hollow portion 24 is divided by the rib 26 to from two of such, as 24 and 20 or 28 are separate portions, and/or as seen in Fig. 3 as there are plural of 18, 20, 48, and 50, etc.) which are asymmetric about a central axis of a radial cross-section of said sealing ring, the radial cross-section being taken along a radial plane that cuts through a diameter of said sealing ring (as seen in Figs. 1-2 as the hollow portions of 24 are considered asymmetric as claimed as the central axis of the radial cross-section (shown in Fig. 1) can either be defined as between the extreme axial ends of the cross-section or the mass average of such, which each would be slightly different due to parts such as the right most projection of 14, as seen in Figs. 1-2 as 20 and 28 are only on one side of a central axis of a radial cross-section of the seal, and/or as seen in Fig. 3 as 18 and 28 are not symmetric 

With regard to claim 2, Chiproot discloses that said at least one hollow portion extends 360° around said sealing ring (i.e. as seen between Figs. 1-3 and the description in paragraphs [0017], etc. as 18, 28, and 24 are disclosed/shown as annular).

With regard to claim 6, Chiproot discloses that said at least one hollow portion is located more radially outward of said at least one inner annular space (as seen for example in Fig. 3 when 18 or 20 are considered one of the hollow portions it is more radially outward than the inner annular space 4. Additionally see paragraphs [0022], etc.).

With regard to claim 7, Chiproot discloses that said at least one hollow portion is located more radially inward of said at least one inner annular space (e.g. when 18 is considered the inner annular space 24, 28, 48, and 50 are more radially inward thereof. Additionally see paragraphs [0016], [0022], etc.).

With regard to claim 8, Chiproot discloses that a cross-sectional shape of said at least one hollow portion is circular (as seen in Figs. 1-3 as at least 20, 28, and 50 are circular).

With regard to claim 9, Chiproot discloses that a cross-sectional shape of said at least one hollow portion is non-circular (as seen in Figs. 1-3 as at least 18, 24, and 48 are not circular).

claim 10, Chiproot discloses that said at least one hollow portion comprises an at least partially annular rib (26 as seen in Figs. 1-2. Additionally see paragraphs [0017], etc. as they disclose such is annular).

With regard to claim 11, Chiproot discloses that said at least partially annular rib is a full partition that separates said at least one hollow portion into two portions (as seen in Figs. 1-2. Additionally see paragraphs [0017], etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chiproot et al. (US 2014/0001709) in view of Nathan (US 2,259,940).
With regard to claim 12, Chiproot fails to disclose that said annular rib is tilted from a radial direction.
Nathan discloses a similar seal (as seen in Figs. 1-5) comprising a hollow portion (i.e. the hollow portions as seen in Figs. 1-5 at 28, comprising both 34 and 35, or comprising some or all 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Chiproot with the inclined rib shape as disclosed in Nathan as such a modification would have provided the expected results of resisting compression of the hollow portion (see Nathan page 2, second column, lines 46-68). Thus rendering the seal more effective under different expected loads as the hollow portion is less likely to collapse.

With regard to claim 13, Chiproot fails to disclose that said annular rib is cross-shaped.
Nathan discloses a similar seal (as seen in Figs. 1-5) comprising a hollow portion (i.e. the hollow portions as seen in Figs. 1-5 at 28, comprising both 34 and 35, or comprising some or all of 43, 44, and 45) with an annular rib (30, 31, 32, 33, 40) therein, wherein the annular rib is cross-shaped (as seen in Fig. 5 as such a shape is known as a Tau cross).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Chiproot with the cross-shaped rib shape as disclosed in Nathan as such a modification would have provided the expected results of resisting compression of the hollow portion (see Nathan page 2, second column, lines 46-68). Thus rendering the seal more effective under different expected loads as the hollow portion is less likely to collapse.

Response to Arguments
Applicant's arguments with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection. However in so much as they may apply to the current new/amended grounds of rejection above they have been fully considered, but are not persuasive.
Specifically all of Applicant’s arguments are with reference to the newly amended claims and are not persuasive in view of the above new/amended grounds of rejection. However examiner does note that it would appear that claims 3-5 would potentially be allowable if Applicant were to overcome the 112(b) rejection of claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675